DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 22: --the-- should be inserted before “first portion”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Measurement element” in claim 1 because it recites the generic placeholder “element” coupled to the functional language of “measurement” and “for measuring a physical quantity of blood” without reciting sufficient structure to perform the recited function and without being preceded by a structural modifier.
The recitation of “measurement element” in claim 25 is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph limitation:
“Measurement element” in claim 1 is being interpreted to correspond to a pressure sensor as described in the specification in ¶¶ [0058], [0059], 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
	Claim 24 recites “the passage is a slit that extends for an entire axial length of the connection portion” in lines 1-2 which is subject matter which was not described in the specification. In page 10 of the Remarks filed 10/19/2021, the Applicant states that support for the claim is found at least at Fig. 7 and page 31, first and second full paragraphs. However, Fig. 7 and page 31 disclose the slit extending along the entire length of the support portion of the connection portion, not the entire length of the entirety of the connection portion. Therefore, the specification does not describe the slit extending along an entire length of the connection portion. For the purposes of examination, claim 24 will be interpreted to rely upon claim 7, the slit will be interpreted to extend an entire axial length of the tubular support portion, and the slit will be interpreted to span a circumferential arc of the tubular support portion by which the tubular support portion, in cross section, has a C-shape. 



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 29 recites “an entire length of the core material being encased by the connection portion and the tip guide portion” in lines 3-4. It is unclear whether the recitation should be interpreted such that (A) the connection portion encases the entire length of the core material and the tip guide portion encases the entire length of the core material, or (B) a portion of the length of the core material is encased by the connection portion and the rest of the length of the core material is encased by the tip guide portion. For the purposes of examination, the claim will be interpreted according the second interpretation (B). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5-8, 10-14, and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,142,958 A (Hammarstrӧm) in view of US 2016/0262698 A1 (Mahlin) and US 2014/0180141 A1 (Millett). 
With regards to claim 1, Hammarstrӧm discloses a blood measurement device (Figs. 1, 1a and Col. 1, lines 8-11 disclose a sensor and guide wire assembly for intravascular pressure measurements) comprising: a tubular connection portion having a second lumen defined by a wall of the connection portion (Fig. 13 depicts tube 2 having a lumen, wherein tube 2 is a connection portion that is connected to at least core wire 1 and coil 15), the wall having a passage occurring radially through the wall into the second lumen (Fig. 13 depicts a portion of tube 2 having a passage for accommodating cable 14; see annotated Fig. 13 below with regards to the portion of the tube 2 that is being interpreted to correspond to the passage), the passage communicating the second lumen in a radial direction to an outside of the connection portion (Fig. 13 depicts a portion of tube 2 having the passage which extends in a radial direction to an outside of the tube 2; see annotated Fig. 13 below), the passage extending longitudinally along the connection portion (Fig. 13 depicts a portion of tube 2 having the passage which extends longitudinally along the tube 2; see annotated Fig. 13 below); a tubular tip guide portion having flexibility coaxially connected to a distal end of the connection portion (Figs. 1 depicts distal end of tube 2 coaxially connected to sections A-C (i.e., a tubular tip guide portion);  Col. 4, lines 1-17 disclose that the components of the sections A-C are comprised of materials having flexibility); a core material having flexibility (Figs. 1 and 13 depict a core wire 1; Col. 2, lines 18-39 disclose the core wire having a plurality of sections of different flexibilities, thereby indicating that the core wire has flexibility), a first portion of the core material being situated within the second lumen (Fig. 13 depicts a portion of core wire 1 located within the lumen of the tube 2), a second portion of the core material extending into an internal space of the tip guide portion so as to have a distal end of the core material connected to the tip guide portion (Fig. 1 depicts core wire 1 extending from the tube 2 into internal spaces of coils 8, 15 and tip 7 of sections A-C; Fig. 1 and Col. 5, lines 19-30 disclose wire 1 being anchored in tip 7); a measurement element positioned in the tip guide portion and for measuring a physical quantity of blood (Fig. 1 depicts sensor element 12 in section B; Col. 1, lines 8-11 disclose the sensor being for intravascular pressure measurements); and a signal wire which extends from the measurement element along the second portion and first portion of the core material into and through the passage in the wall of the connection portion, and into the lumen of the connection portion (Figs. 1 and 13 depict cables 14 running along the core wire 1, through the passage, and into the tube 2).  


    PNG
    media_image1.png
    161
    420
    media_image1.png
    Greyscale

Annotated Fig. 13 of Hammarstrӧm

Hammarstrӧm is silent regarding a tubular shaft having flexibility and having a first lumen; a tubular connection portion positioned coaxially with a distal end of shaft, the connection portion having an inner diameter larger than an inner diameter of the shaft. 
In the same field of endeavor of sensor guide wire devices, Mahlin discloses a tubular shaft having flexibility and having a first lumen (Fig. 2 and ¶ [0024] disclose a flexible proximal tube portion 203 with a lumen); a tubular connection portion positioned coaxially with a distal end of shaft (Fig. 2 and ¶ [0020] disclose a jacket or sleeve 205 coaxially connected with a distal end of flexible proximal tube portion 203), the connection portion having an inner diameter larger than an inner diameter of the shaft (Fig. 2 and ¶ [0024] disclose proximal tube portion 203 having a smaller inner diameter because no core wire is present in the proximal flexible tube portion, thereby allowing for the walls tube made thicker without adversely limiting the space available for the sensitive electrical leads). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a proximal portion of the tube 2 without a guide wire of Hammarstrӧm to incorporate a tubular portion with a smaller inner diameter as taught 
	The above combination is silent regarding whether the measurement element is positioned in the internal space of the tip guide portion. 
	In the same field of endeavor of sensor guide wire devices, Millett discloses a tubular tip guide portion having an internal space (Fig. 3 and ¶¶ [006]-[0064] disclose a tubular tip guide portion comprising a proximal coil 302, a distal coil 304, and a mounting structure 300 positioned within the distal coil 304; Fig. 3 and ¶ [0061] disclose a core that extends through mounting structure 300, thereby indicating that the core is located within internal spaces of the coils 302, 304 and the mounting structure 300), wherein a measurement element is positioned in the internal space of the tip guide portion (Fig. 3 and ¶ [0063] disclose a sensing component 306 located within the mounting structure 300). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the system of mounting the sensor 12 to the enlarged portion 10 of the core wire of Hammarstrӧm of the above combination with the system for mounting a sensor using the mounting structure 300 as taught by Millett. Because both systems are mechanisms for mounting a sensor to a distal tip guide portion, it would have been the simple substitution for one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to improve the stiffness and size of the rigid housing containing the electronic components (¶ [0005] of Millett). 
With regards to claim 2, the above combination teaches or suggests that connection portion is integrally formed in the distal end of the shaft (see the above 103 analysis with regards to the modification of the tube 2 of Hammarstrӧm in view of Mahlin; Fig. 2 of Mahlin depict portion 205 integrally formed in the distal end of 203).  

With regards to claim 3, the above combination teaches or suggests that the passage is a slit extending in an axial direction in the connection portion (Fig. 13 of Hammarstrӧm depicts the passage extending in an axial direction and being narrow; also see Col. 6, lines 48-65 of Hammarstrӧm with regards to the analogous c-shape of tube segment 24 having a longitudinal recess for the accommodation of the cables).

With regards to claim 5, the above combination teaches or suggests that an outer diameter of the connection portion is smaller than an outer diameter of a proximal end of the shaft, and a tubular cover member fitted onto the connection portion is further provided (Fig. 13 of Hammarstrӧm depicts the distal end of the tube 2 having an outer diameter that is smaller than an outer diameter of the proximal end of the tube 2, wherein coil 15 is a tubular cover member fitted onto the distal end of tube 2).  

With regards to claim 6, the above combination teaches or suggests that the first portion of the core material extends between a proximal end and a distal end of the (Fig. 13 of Hammarstrӧm depicts the core wire 1 extending between a proximal and distal end of the passage).  

With regards to claim 7, the above combination is silent with regards to whether the connection portion has: a tubular body portion coaxially connected to the distal end of the shaft; and a tubular support portion which is positioned in a distal end in the body portion and into which the core material is fitted.  
In a related embodiment, Hammarstrӧm discloses a connection portion having: a tubular body portion (Fig. 7 and Col. 6, lines 48-65 disclose a distal end of tube 2); and a tubular support portion which is positioned in a distal end in the body portion and into which the core material is fitted (Fig. 7 and Col. 6, lines 48-65 disclose a tube segment 24 fitted within the distal end of tube 2, where the tube segment 24 has a passage in the form of a longitudinal recess 26, and wherein the core wire 1 is fitted into the tube segment 24).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of tube 2 of the embodiment of Fig. 13 of Hammarstrӧm of the above combination to incorporate the tube segment 24 for accommodating the cables 14 as taught in Fig. 5 of Hammarstrӧm. Because both embodiments provide tubes which are capable of accommodating the cables 14, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a tight fit between the core wire 1 and tube 2 (Col. 6, lines 48-65 of Hammarstrӧm). 


With regards to claim 8, the above combination teaches or suggests that the passage is a slit extending in an axial direction in the support portion (Fig. 7 and Col. 6, lines 48-65 of Hammarstrӧm disclose the tube segment 24 having a longitudinal recess 26).  

With regards to claim 10, the above combination teaches or suggests that a proximal end of the support portion is positioned between a proximal end and the distal end of the body portion (see the above 103 analysis with regards to the modification of the tube 2 of Hammarstrӧm in view of Mahlin; Fig. 7 of Hammarstrӧm depicts the proximal end of the tube segment 24 terminating within a proximal end of the tube 2, prior to the to the termination of the proximal end of the core wire 1 in the tube 2. Fig. 2 and ¶ [0024] of Mahlin discloses proximal tube portion 203 being formed where the core wire is not present, thereby indicating that the proximal tube portion 203 is attached to the tube 205 after the proximal end of the core wire has terminated).
  
With regards to claim 11, the above combination teaches or suggests that an inner diameter of the internal space of the shaft is smaller than an outer diameter of a proximal end of the core material (Fig. 2 of Mahlin depicts the inner diameter of 203 being smaller than an outer diameter of the core wire 208).

With regards to claim 12, the above combination teaches or suggests that the tip guide portion has: a coil body in which a coil wire is wound in a spiral shape (Fig. 1 of Hammarstrӧm depicts coils 8, 15); and a tip member positioned at a distal end of the tip guide portion (Fig. 1 of Hammarstrӧm depict tip 7 positioned at a distal end of sections A-C), and the core material is connected to the tip member (Fig. 1 and Col. 5, lines 19-30 of Hammarstrӧm disclose wire 1 being anchored in tip 7).  

With regards to claim 13, the above combination teaches or suggests that the measurement element measures a pressure of the blood (Fig. 1 depicts sensor element 12 in section B; Col. 1, lines 8-11 disclose the sensor being for intravascular pressure measurements).

With regards to claim 14, the above combination is silent with regards to whether the measurement element measures a flow velocity of the blood.   
In same field of endeavor of sensor guide wire devices, Mahlin discloses a measurement element configured for measuring a flow velocity of blood (¶ [0027] discloses sensor elements for sensing pressure, temperature, or flow). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sensor element 12 of Hammarstrӧm with the sensor element of Mahlin. Because both sensors are capable of measuring blood parameters, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 23, the above combination teaches or suggests that the passage extends longitudinally along the connection portion for less than an entire length of the connection portion (Fig. 13 of Hammarstrӧm depicts the passage axially extending for less than an entire length of the distal end of the tube 2); and wherein the signal wire extends from the measurement element along the second portion and first portion of the core material, into and through the passage in the wall of the connection portion, into the second lumen (Fig. 13 of Hammarstrӧm depicts the cables 14 extending along the core wire 1 through the passage and into the lumen of tube 2), and into the first lumen (see the above 103 analysis with regards to the modification of the tube 2 of Hammarstrӧm in view of Mahlin; Fig. 2 of Mahlin depicts the signal line 210 extending from 205 into 203).  

With regards to claim 24, the Examiner notes that, in view of the rejection under 35 U.S.C. § 112(b), claim 24 is interpreted to rely upon claim 7, the slit is interpreted to extend an entire axial length of the tubular support portion, and the slit is interpreted to span a circumferential arc of the tubular support portion by which the tubular support portion, in cross section, has a C-shape.
The above combination teaches or suggests that the passage is a slit that extends for an entire axial length of the connection portion; and wherein the slit spans a circumferential arc of the connection portion by which the connection portion in cross section has a C-shape (see the above 103 analysis with regards to claim 7; Fig. 7 and Col. 6, lines 48-65 of Hammarstrӧm disclose a tube segment 24 fitted within the distal end of tube 2, where the tube segment 24 has a passage in the form of a longitudinal recess 26, and wherein the core wire 1 is fitted into the tube segment 24).  

With regards to claim 25, the above combination teaches or suggests that the signal wire is an electrical signal wire (Col. 8, lines 19-28 of Hammarstrӧm discloses that the signal transmitting cable is an electrical cable). 
The above combination is silent with regards to whether the measurement element is a pressure sensor comprising a diaphragm which is bent by pressure and outputs an electric signal corresponding to the bending amount along the signal wire.  
In the same field of endeavor of sensor guide wire devices, Millett discloses a pressure sensor comprising a diaphragm which is bent by pressure (¶¶ [0063]-[0064] disclose diaphragms of the pressure sensors which will bend according to ambient pressure) and outputs an electric signal corresponding to the bending amount along a signal wire (¶ [0065] discloses that the communication lines 312 being for electrical communication; ¶ [0083] and Fig. 15 depicts the conductors being electrically coupled to the pressure sensor). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pressure sensor of Hammarstrӧm with the pressure sensor as taught by Millett. Because both sensors are capable of measuring intravascular pressure, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 26, the above combination teaches or suggests that 
(see the above 103 analysis with regards to the modification of the tube 2 of Hammarstrӧm in view of Mahlin; Fig. 2 of Mahlin depicts 205 abutting the distal end of 203); and wherein the tubular tip guide portion comprises a first coil body abutting the distal end of the connection portion (Fig. 13 of Hammarstrӧm depicts coil 15 abutting a distal end of tube 2), and a measurement element holding body abutting a distal end of the first coil body (see the above 103 analysis with regards to the modification of Hammarstrӧm in view of Millett; Fig. 1 of Hammarstrӧm depicts coil 15 abutting enlarged portion 10; Fig. 3 of Millett depicts mounting structure 300 abutting a distal end of proximal coil 302).  
	
	With regards to claim 27, the above combination is silent with regards to whether the tubular shaft extends from a control device to the connection portion.
	In the same field of endeavor of sensor guide wire devices, Mahlin discloses a tubular shaft which extends from a control device to the connection portion (Fig. 2 and ¶ [0020] disclose proximal tube portion 203 extends from a connector 112 to 205; ¶ [0019] disclose that proximal connector 112 is connected to a physiological monitor 130 which presses the sensor signal to generate a measurement of the physiological variable). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular shaft of the above combination to incorporate that it extends to a physiological monitor 13 as taught in Mahlin. The motivation would have been to provide a controller which 
	
	With regards to claim 28, the above combination teaches or suggests that the first lumen has a constant diameter (Fig. 2 of Mahlin depicts proximal tube portion 203 having a constant diameter).  

	With regards to claim 29, the above combination teaches or suggests that the core material extends from a proximal end in the connection portion to a distal end in the tip guide portion (Figs. 1 and 13 of Hammarstrӧm depicts the core wire 1 extending from a tip 7 to the tube 2), an entire length of the core material being encased by the connection portion and the tip guide portion (see the above 103 analysis with regards to the modification of Hammarstrӧm in view of Millett; Fig. 1 of Hammarstrӧm depicts core wire 1 being encased in tip 7 and coils 8, 15; Fig. 3 and ¶ [0051] of Millett depict the core being encased by coils 302, 304 and mounting structure 300). 

Response to Arguments
Objection to the Drawings
The objections to the drawings were withdrawn in view of the claim amendments filed 10/19/2021.

Objection to the Claims
There is a new ground of claim objection in view of the claim amendments filed 10/19/2021.

Section 112 Rejections
There are new grounds of rejections under 35 U.S.C. § 112 in view of the claim amendments filed 10/19/2021.

Art Rejections and the Cited Art
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.C.K./           Examiner, Art Unit 3791                                                                                                                                                                                             
/ALLEN PORTER/Primary Examiner, Art Unit 3792